  Case 2:19-mj-30227-DUTY ECF No. 6 filed 05/09/19         PageID.15     Page 1 of 2
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,

       Plaintiff,
                                                     Criminal No. 19-mj-30227
v.
D-1 Jarratt White
D-2 Robert Jack
D-3 Fendley Joseph


       Defendants.


          MOTION AND ORDER TO UNSEAL THE COMPLAINT
                    AND ARREST WARRANT


   The United States of America requests the court to unseal the complaint,

warrant of arrest, and all attendant papers for the following reasons:

   1. That the defendant has been arrested on the complaint by law enforcement

      officers.

   2. That the United States is no longer apprehensive that the defendant may flee

      prior to appearance on the complaint.

                                              Respectfully submitted,

                                              Matthew Schneider
                                              United States Attorney

                                              s/ Timothy J. Wyse___
                                              Timothy J. Wyse
                                              Assistant United States Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Timothy.Wyse@usdoj.gov
                                              313-226-9144
  Case 2:19-mj-30227-DUTY ECF No. 6 filed 05/09/19   PageID.16     Page 2 of 2
IT IS SO ORDERED.

                                  s/ Mona K. Majzoub
                                  Mona K. Majzoub
                                  United States Magistrate Judge

Entered: May 9, 2019
